Citation Nr: 1825696	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1984 to January 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Houston, Texas, Regional Office (RO). In January 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the San Antonio, Texas, RO. A hearing transcript is in the record.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have right ear hearing loss that meets the requirements for service connection as stated in 38 C.F.R. § 3.385.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a March 2014 notice which informed her of the evidence generally needed to support her claims; what actions she needed to undertake; and how VA would assist her in developing her claims. The March 2014 notice was issued to the Veteran prior to the April 2014 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Additionally, as a chronic disease, hearing loss will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).  

In March 2014, the Veteran was afforded a VA examination. The examination report states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
20

Speech audiometry revealed speech recognition ability of 100 percent.

At her January 2017 Board hearing, the Veteran submitted a VA audiogram completed in June 2016. It states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
20
Service connection requires that the Veteran have a current disorder. The Veteran does not have hearing loss in her right ear that meets the requirements stated in 38 C.F.R. § 3.385 at any time during the pendency of the appeal. Therefore, she does not have right ear hearing loss for VA purposes and service connection is not warranted. The claim is denied.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Reasons for the remand:

The March 2014 VA examination report indicates that the Veteran had additional service and her May 2014 notice of disagreement (NOD) mentions U.S. Army Reserve service. Remand is necessary to verify the Veteran's periods of service and to obtain her service treatment records.

The Veteran submitted a VA audiogram from June 2016 and indicated that she was issued a hearing aid. Remand is necessary to obtain any other relevant VA treatment records.

Remand is also necessary to obtain a VA medical opinion as to the etiology of left ear hearing loss.

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the U.S. Army and the U.S. Army Reserve and (2) forward all available service treatment records (STRs) and service personnel records (SPRs) not already of record associated with such duty for incorporation into the record.

ALL SPRs AND STRs MUST BE ASSOCIATED WITH THE VETERAN'S FILE. The March 2014 VA examination report states that the Veteran served from September 1984 to January 1985 and from January 1985 to September 1992.

3.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for hearing loss, including that provided after February 2016.

4.  Return the file to the VA examiner who conducted the March 2014 VA audiological examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of left ear hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether left ear hearing loss was caused by any in-service injury, disease, disorder, or event, including any documented in-service noise exposure.

IN ADDITION TO ANY RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*August 1984 physical examination for service entrance which indicated normal hearing. VBMS Entry 12/30/2008, p. 2.

*August 1984 report of medical history at service entrance where the Veteran did not indicate any complaints of hearing difficulty. VBMS Entry 12/30/2008, p. 4.

*January 1985 STR indicating that the Veteran elected to not have a separation examination. VBMS Entry 12/30/2008, p. 34.

*DD214 for the period of service from September 1984 to January 1985 which states that the Veteran served in motor transport while in service and includes sharpshooter and M-16 rifle awards.

*October 2013 VA Supplemental Claim for Compensation form where the Veteran wrote that she had in-service noise exposure as a military transport operate and heavy truck driver.

*March 2014 VA examination report where the Veteran stated that she drove a semi-truck in service, fired weapons with her left hand, and did not use any hearing protection.

*May 2014 NOD where the Veteran wrote that she worked in a high noise exposure environment in service and was not provided adequate hearing protection.

*September 2014 Rating Decision which granted service connection for tinnitus and indicated that the Veteran had in-service noise exposure.

*October 2014 VA Form 9 where the Veteran wrote that her MOS was truck driver, and that the Army Technical Manual indicates that the vehicle produced high intensity noise and that hearing protection was required for all personnel working in and around the vehicle while the engine was running. The Veteran wrote that hearing protection was not available.

*June 2016 VA audiogram indicating that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
30
45
40
5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


